Exhibit 10.4

CENTRAL FEDERAL CORPORATION

2009 EQUITY COMPENSATION PLAN

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

The Holding Company and Participant hereby agree as follows:

 

Name of Participant:   

 

Number of Shares    Subject to the Option Award:                         shares
Date of Grant:   

 

Exercise Price:    $                 per share, which is not less than 100% of
the Fair Market Value of a Share on the Date of Grant. Term of Option:    The
term of this Non-qualified Stock Option is ten years commencing on the Date of
Grant. Vesting Schedule:    Subject to the limitations of this Award Agreement,
your Nonqualified Stock Option Award shall vest or become exercisable in
installments according to the following schedule:    Installment
                                Vesting Date    (In shares)   
        33%        First Anniversary of Date of Grant            33%
       Second Anniversary of Date of Grant            34%        Third
Anniversary of Date of Grant    Except as provided below, an installment will
not become exercisable on the otherwise applicable vesting date if you terminate
service to Central Federal Corporation (the “Holding Company”) prior to such
vesting date.    Once exercisable with respect to a number of Shares, the Option
shall remain exercisable with respect to that number of Shares (subject to
reduction for exercise) until the tenth anniversary of the Date of Grant,
subject to such shorter period as might apply as provided below.



--------------------------------------------------------------------------------

Acceleration of Vesting    in the Event of a    Change in Control:   
Notwithstanding the vesting schedule set forth above, upon a Change in Control
of the Holding Company or CFBank your Non-qualified Stock Option will become
exercisable in full and remain exercisable for the term of the Option. Method of
Exercise:    The Participant shall exercise portions of the Option by written
notice, which shall:    (i)    state the election to exercise the Option, the
number of Shares in respect of which it is being exercised, and the
Participant’s address and Social Security Number;    (ii)    contain such
representations and agreements, if any, as the Holding Company’s Board or the
Committee may require concerning the holder’s investment intent regarding such
Shares;    (iii)    be signed by the Participant;    (iv)    be in writing and
delivered in person or by certified mail to the Committee; and    (v)    be
accompanied by payment of the Exercise Price and applicable withholding taxes.
Payment of Exercise Price:    The Exercise Price may be paid in cash or Common
Stock having a Fair Market Value on the exercise date equal to the total
Exercise Price, or any combination of cash or Common Stock. To the extent
permitted by the Committee, you may also pay the Exercise Price in a cashless
exercise.

 

2



--------------------------------------------------------------------------------

Effect of Termination of Employment or Service Because of:             (a)   
Death or       Disability:    The entire unvested portion of your Non-qualified
Stock Option Award will immediately vest upon your termination of service to the
Company due to death or Disability (as defined in the Plan). The vested and
unexercised portion of your Non-qualified Stock Option Award will remain
exercisable for a period of one year following your termination of service to
the Holding Company, or if sooner, the expiration of the Option term.
            (b)    Cause:    All rights under this Non-qualified Stock Option
Award will expire as of the effective date of your Termination for Cause.
            (c)    Retirement:    Unless otherwise determined by the Committee,
all unvested Non-qualified Stock Options will be forfeited as of your Retirement
and all vested and unexercised Non-qualified Stock Options will remain
exercisable for a period of one year following your Retirement, or if sooner,
the expiration of the Option term.             (d)    Other reasons:    Unless
otherwise determined by the Committee, all unvested Non-qualified Stock Options
will be forfeited upon your termination of service to the Holding Company and
all vested and unexercised Non-qualified Stock Options will remain exercisable
for three months following your termination, or if sooner, the expiration of the
Option term. Clawback:    A Named Executive and any of the next 20 most
highly-compensated employees of the Holding Company must repay, and the Holding
Company and Bank must recover, any bonus, retention award or incentive
compensation (including Awards under the Plan) paid to such a Participant based
on statements of earnings, revenues, gains or other criteria that are later
found to be materially inaccurate.

 

3



--------------------------------------------------------------------------------

Tax Withholding:    The Company has the right to deduct, withhold or collect any
amount required by law or regulation to be withheld with respect to the exercise
of the Option. This amount may be withheld from any other amounts payable to
you, withheld from the shares of Common Stock that would be delivered to you in
connection with the exercise, or collected directly from you.
Voting, Dividends, Etc.:    You have no rights as a shareholder with respect to
any shares of Common Stock covered by this Non-qualified Stock Option Award
until the date of issuance of a stock certificate for the Common Stock covered
by this Non-qualified Stock Option Award following exercise of the Option.
Issuance of Stock:    Shares of Common Stock subject to this Non-qualified Stock
Option Award will be issued as soon as practicable upon exercise.
Non-Transferability:    Non-qualified Stock Options are not transferable by you
for reasons other than by will or the laws of descent and distribution. Plan
Governs:    Notwithstanding anything in this Non-qualified Stock Option Award
Agreement to the contrary, the terms of this Non-qualified Stock Option Award
Agreement shall be subject to the terms and conditions of the Plan, a copy of
which has been provided to you. This Non-qualified Stock Option Award Agreement
is subject to all interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
shall have the meaning given to such terms in the Plan.    Neither the Plan nor
this Award Agreement creates any right on the part of any individual to continue
in the employ or service of Central Federal Corporation or any Affiliate of
Central Federal Corporation.

 

4



--------------------------------------------------------------------------------

Modification and Waiver:    The Committee may amend or modify this Non-qualified
Stock Option Award from time to time, prospectively or retroactively; provided,
however, that no such amendment or modification will adversely affect your
rights without your written consent except as otherwise specifically permitted
under the Plan.

In signing this Non-qualified Stock Option Award Agreement, you hereby
acknowledge that all decisions, determinations and interpretations of the
Committee in regards to the Plan and/or this Non-qualified Stock Option Award
Agreement are final and conclusive.

IN WITNESS WHEREOF, the Holding Company has caused this Non-qualified Stock
Option Award Agreement to be executed, and said Participant has hereunto set his
or her hand, as of the             day of             20    .

 

CENTRAL FEDERAL CORPORATION By:  

 

                                   , Committee Chair   For the Committee
Administering the Plan PARTICIPANT

 

 

5